MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                   Dec 29 2020, 9:17 am
court except for the purpose of establishing                                       CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Edward A. Grady, Jr.                                    ROBERT E. KIRSCH
Bunker Hill, Indiana                                    Curtis T. Hill, Jr.
                                                        Attorney General of Indiana
                                                        Natalie F. Weiss
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                                        ATTORNEY FOR APPELLEES
                                                        MICHAEL M. YODER, PROBATE OF
                                                        ESTATE FOR EDWARD A. GRADY,
                                                        SR., THE DEKKO FOUNDATION,
                                                        ERICA DEKKO, TAD DEKKO, AND
                                                        PHIL SALSBERY
                                                        Michael M. Yoder
                                                        Kendallville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020               Page 1 of 14
      Edward A. Grady,                                        December 29, 2020
      Appellant-Petitioner,                                   Court of Appeals Case No.
                                                              20A-CT-591
              v.                                              Appeal from the Noble Circuit
                                                              Court
      Michael M. Yoder, Robert E.                             The Honorable Michael J. Kramer,
      Kirsch, The Dekko Foundation,                           Judge
      Erica Dekko, Tad Dekko, Phil                            Trial Court Cause No.
      Salsberry, Dean Kruse, The                              57C01-2001-CT-1
      Kruse Foundation, JPMorgan
      Chase Bank,
      Appellees-Respondents,



      Robb, Judge.



                               Case Summary and Issues
[1]   Edward Grady filed a pro se complaint against nine defendants alleging they

      deprived him of his interests in shares of the Kendallville Bank and Trust and

      thereby violated Indiana law as well as two federal statutes. His complaint

      against five of the defendants was dismissed for failure to state a claim upon




      Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020    Page 2 of 14
      which relief could be granted.1 Grady appeals, raising two issues for our

      review: 1) whether the trial judge who granted the dismissal should have

      recused from this case and 2) whether the trial court erred in dismissing his

      complaint. Concluding the trial judge was not required to recuse and that

      dismissal was proper, we affirm.



                             Facts and Procedural History
[2]   Grady’s appeal raises issues that implicate not only this civil case, but also a

      prior criminal case and a post-conviction proceeding. In 2008, Grady was

      convicted in Noble Superior Court of four counts of Class A felony child

      molesting and two counts of Class C felony child molesting. Judge Robert E.

      Kirsch presided over the jury trial and sentenced him to 120 years.


              Grady contends that [while he was in prison] the Defendants, by
              false representations as to the financial condition of the former
              Kendallville Bank and Trust and the interests in the
              shares/stocks/interests in his name, induced [him] to sign a
              blank “Quit Claim Deed” in 2010. It was not until early or mid
              2015 when Grady began to suspect that he had been defrauded.
              Grady began to ask questions and do some research on his late
              father’s . . . estate and the share holdings he had in the former
              Kendallville Bank and Trust (now JP Morgan Chase Bank, N.C.
              [sic]). . . . In early 2019, Grady began to put his facts and
              complaint together.




      1
       Separate dismissals were entered for two other defendants and the remaining two defendants have not been
      successfully served.

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020              Page 3 of 14
      Brief of Appellant at 7-8 (record citations omitted).2


[3]   Alleging “fraud, deception and trickery,” Grady filed a civil complaint on

      January 3, 2020 in Noble Circuit Court. Appendix of Appellant at 17. The

      Honorable Michael Kramer is the judge of the Noble Circuit Court. Grady’s

      complaint named the following defendants as part of this scheme: Judge

      Robert E. Kirsch; Michael Yoder, attorney for his father’s estate; the Dekko

      Foundation; Erica Dekko, Tad Dekko, and Phil Salsbery, members of the

      Dekko Foundation’s board of directors; the Kruse Foundation; Dean Kruse,

      president of the Kruse Foundation; and the Kendallville Bank and Trust (now

      JPMorgan Chase Bank, N.A.). The complaint alleged the defendants’ actions

      deprived him of his interests in shares of the Kendallville Bank and Trust in

      2010 and violated Indiana law as well as 42 U.S. Code sections 1983 and 1985.


[4]   In the meantime, Grady had filed a petition for post-conviction relief in his

      child molesting case in Noble Superior Court in 2017. Judge Kirsch was still

      judge of the Noble Superior Court when Grady filed his petition for post-

      conviction relief. The post-conviction case was still pending when Grady filed

      his civil complaint in Noble Circuit Court. Although Judge Kirsch had

      previously denied a Motion for Change of Venue from Judge filed by Grady in

      the post-conviction case,3 after the filing of Grady’s civil complaint, Judge



      2
          Citations to Grady’s Brief of Appellant are based on the .pdf pagination.
      3
       Grady filed this motion on December 16, 2019, and it was denied the same day. See App. of Appellant at
      117, 120 (citation to the Appendix is based on the .pdf pagination). Grady alleges his complaint was


      Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020             Page 4 of 14
      Kirsch reconsidered his earlier denial and granted the motion for change of

      judge on January 6, 2020. Judge Kramer was assigned by the Noble County

      Clerk as special judge in the post-conviction case.


[5]   On January 27, 2020, JPMorgan Chase Bank, N.A., as the successor to

      Kendallville Bank and Trust, filed a notice of removal of the civil case to federal

      court. And on February 3, 2020, the United States District Court for the

      Northern District of Indiana dismissed the section 1983 and 1985 claims against

      all defendants for failure to state a claim upon which relief could be granted.

      The court dismissed the federal claims with prejudice and remanded to the trial

      court “for further proceedings on the State law claims.” Appellee’s Appendix,

      Volume 2 at 4. Back in the Noble Circuit Court, Judge Kirsch filed a motion to

      dismiss the remaining claims against him for failure to state a claim upon which

      relief could be granted. The same was granted on February 11, 2020.

      JPMorgan Chase Bank, N.A. was also granted a dismissal on that date. And

      finally, Michael Yoder, the Dekko Foundation, Erica Dekko, Tad Dekko, and

      Phil Salsbery (the “Dekko Foundation Defendants”) sought a dismissal alleging

      Grady’s claims for fraud were barred by the six-year statute of limitations and

      were not pleaded with specificity as required by Trial Rule 9(B) and therefore

      failed to state a claim upon which relief could be granted. Their motion was

      filed on February 20, 2020, and was granted the next day. Grady filed a Notice




      submitted on December 17, 2019, although it was not file-marked until January 3, 2020. Regardless, the
      complaint was not filed until after Judge Kirsch had initially ruled on Grady’s request for change of judge in
      his post-conviction case.

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020                   Page 5 of 14
      of Appeal on March 9, 2020, appealing only the February 21, 2020 dismissal of

      the complaint against the Dekko Foundation Defendants. See App. of

      Appellant at 84.



                                  Discussion and Decision
                                                  I. Recusal
[6]   Grady first contends the order of dismissal was improper because Judge Kramer

      should have recused himself from presiding over this case. Grady alleges

      several reasons for recusal: that Judge Kramer was not duly appointed as a

      special judge in this case; that he had a conflict of interest because he was also

      presiding over Grady’s post-conviction case; and that Judge Kramer showed

      actual bias against him by ruling on the motion to dismiss without allowing

      Grady to respond.4


[7]   With regard to Grady’s claim that Judge Kramer was not “duly appointed” as a

      special judge in this case because Judge Kirsch “personally appointed [him] to

      preside over a case in which [Judge] Kirsch was a defendant[,]” Brief of

      Appellant at 10, Grady appears to have conflated his civil case with his post-




      4
        We note that despite the fact Grady does not appeal the dismissal of his complaint as against Judge Kirsch,
      see Appellant’s August 21, 2020 Request for the Court [of Appeals] to Take Judicial Notice at 2
      (acknowledging that he is “no longer pursuing litigation against Judge Robert Kirsch”), the State entered an
      appearance and filed a brief on behalf of Judge Kirsch in this appeal. Although it does not appear the State
      needed to file a brief, and we need not address the order of dismissal in Judge Kirsch’s favor which the bulk
      of the State’s brief defends, we do appreciate that the State also addressed Grady’s recusal argument, as the
      Dekko Foundation Defendants have not done so in their brief.

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020                 Page 6 of 14
      conviction case. Although Grady claims that when Judge Kirsch recused

      himself from the post-conviction case on January 6, he “also [recused himself]

      from Grady’s civil complaint[,]” see id., Grady’s civil case was filed in the Noble

      Circuit Court of which Judge Kramer is the regular sitting judge. Judge Kramer

      has therefore been the judge presiding over the civil case since the day it was

      filed.


[8]   Judge Kramer is the special judge of Grady’s post-conviction case, but that

      appointment was made by the clerk of the Noble County Courts pursuant to

      local rule. Noble County Local Rule 57-TR-79(H)-5 states, “In the event of a

      change of judge resulting from . . . the judge disqualifying or recusing under

      Trial Rule 79(C), . . . then unless the parties agree to the appointment of a

      special judge pursuant to Trial Rule 79(D) the case will be randomly assigned

      by the clerk to one of the two other courts in Noble County in which the regular

      sitting judge of that court is not otherwise disqualified.” And the Chronological

      Case Summary in Grady’s post-conviction case affirms that is the procedure

      that was followed here. See Appellee’s App., Vol. 2 at 13 (Chronological Case

      Summary entry for post-conviction proceeding stating, “The court reconsiders

      its prior denial of Petitioner’s Motion for Change of Judge and now grants

      Petitioner’s motion. Pursuant to LR57-TR-79(H)-5 the Honorable Michael J.

      Kramer, Judge of the Noble Circuit Court, is assigned by the clerk as special

      judge.”) (emphasis added). To the extent Grady argues Judge Kramer should

      recuse in the post-conviction case, that issue is not before us in this appeal from the

      civil case.


      Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020   Page 7 of 14
[9]    After Judge Kramer was appointed special judge in Grady’s post-conviction

       case, creating what Grady now calls a conflict of interest, Grady did not file a

       motion for change of judge or otherwise object to Judge Kramer presiding over

       the civil case until this appeal. “Timeliness is important on recusal issues.”

       Carr v. State, 799 N.E.2d 1096, 1098 (Ind. Ct. App. 2003) (quotation omitted).

       A party may not lie in wait to raise a recusal issue after receiving an adverse

       decision. Id. On more than one occasion we have held that a party has waived

       any argument regarding a judge’s impartiality by failing to raise the issue in a

       timely manner. See, e.g., id. (holding defendant waived issue of whether his

       right to a fair trial was violated when trial judge did not recuse himself after

       indicating he had previously represented the defendant in an unrelated family

       law case when defendant did not object or move for recusal); Booker v. State, 741

       N.E.2d 748, 757 (Ind. Ct. App. 2000) (holding defendant waived any issue

       concerning trial judge’s decision not to recuse herself because he did not object

       when trial judge disclosed her husband represented the victim’s father and uncle

       in another matter); Southwood v. Carlson, 704 N.E.2d 163, 167-68 (Ind. Ct. App.

       1999) (holding plaintiff waived any objection to trial judge’s alleged

       professional relationship with defendant-doctor by not raising it until after entry

       of judgment against him). Grady’s argument that Judge Kramer should have

       recused in the civil case because he is now also presiding in the post-conviction

       case is therefore waived.


[10]   Waiver notwithstanding, the law presumes that a judge will be unbiased

       regardless of the matter that comes before him. Carr, 799 N.E.2d at 1098. To


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020   Page 8 of 14
rebut that presumption, the defendant must establish actual bias or prejudice

that places him in jeopardy and makes a fair trial impossible. Massey v. State,

803 N.E.2d 1133, 1139 (Ind. Ct. App. 2004). Grady asserts Judge Kramer

showed actual bias by not ensuring he received file-stamped copies of pleadings

and specifically by ruling on the motion to dismiss without allowing him an

opportunity to respond.5 First, we note that the Chronological Case Summary

shows in every instance that copies of pleadings and rulings were sent to “all

parties.” App. of Appellant at 8-11. Second, we note that the Dekko

Foundation Defendants’ motion to dismiss shows a copy was served on Grady.

Id. at 78, 81. To the extent Grady did not receive his copies, that is likely due to

the vagaries of jail mail, not a coordinated plan to keep court documents from

him. As for Judge Kramer ruling on the motion to dismiss without waiting for

a response, a trial court is not required to hold a hearing or to give a party an

opportunity to respond before it grants a motion to dismiss pursuant to Rule

12(B)(6). Browning v. Walters, 620 N.E.2d 28, 32 (Ind. Ct. App. 1993).

Accordingly, Grady has failed to establish actual bias that would warrant

reversing the dismissal of his complaint.




5
  Grady argues the motion to dismiss did not clearly state whether it was filed under Trial Rule 12(B)(6) or
56(C) and argues he was entitled to thirty days to respond to a Trial Rule 56(C) motion. There is no question
that the motion was a Trial Rule 12(B)(6) motion – the motion clearly states as grounds for dismissal that the
complaint fails to state a claim for which relief can be granted and was accompanied by a supporting
memorandum of law but no designated evidence. See App. of Appellant at 77-81. It is true that if matters
outside the record are presented to and considered by the court, a Rule 12(B)(6) motion will be treated as a
motion for summary judgment, see Ind. Trial Rule 12(B), but that did not occur here.

Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020                  Page 9 of 14
                                              II. Dismissal
[11]   The Dekko Foundation Defendants sought dismissal of Grady’s complaint

       claiming it failed to state a claim upon which relief could be granted in that it

       was filed outside the statute of limitations and did not plead fraud with

       specificity. Grady contends the trial court erred in dismissing his complaint on

       either ground.


[12]   We apply a de novo standard of review to a trial court’s ruling on a motion to

       dismiss for the failure to state a claim pursuant to Indiana Trial Rule 12(B)(6).

       Bergal v. Bergal, 153 N.E.3d 243, 251 (Ind. Ct. App. 2020). “A motion to

       dismiss under Rule 12(B)(6) tests the legal sufficiency of a complaint: that is,

       whether the allegations in the complaint establish any set of circumstances

       under which a plaintiff would be entitled to relief.” Trail v. Boys & Girls Clubs of

       Northwest Ind., 845 N.E.2d 130, 134 (Ind. 2006).


[13]   A court should accept as true the facts alleged in the complaint and should not

       only consider the pleadings in the light most favorable to the plaintiff, but also

       draw every reasonable inference in favor of the nonmoving party. Lei Shi v.

       Cecilia Yi, 921 N.E.2d 31, 37 (Ind. Ct. App. 2010). The court need not accept as

       true conclusory, nonfactual assertions or legal conclusions. Richards & O’Neil,

       LLP v. Conk, 774 N.E.2d 540, 547 (Ind. Ct. App. 2002).


                                    A. Statute of Limitations
[14]   The Dekko Foundation Defendants asserted that Grady’s complaint failed to

       state a claim because it was barred by the six-year statute of limitations for

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020   Page 10 of 14
       fraud. When a complaint shows on its face that the statute of limitations has

       run, the defendant may file a Trial Rule 12(B)(6) motion. Chenore v. Plantz, 56

       N.E.3d 123, 126 (Ind. Ct. App. 2016). Grady concedes fraud has a six-year

       statute of limitations, see Ind. Code § 31-11-2-7(4), but argues it should not have

       begun to run until he discovered the fraud, which he allegedly did in 2015 at the

       earliest.


[15]   In assessing the accrual of a cause of action for fraud, the discovery rule is

       applicable. Estates of Kalwitz v. Kalwitz, 717 N.E.2d 904, 914 (Ind. Ct. App.

       1999). The cause of action accrues and the statute of limitations begins to run

       when the plaintiff knew or, in the exercise of ordinary diligence, could have

       discovered that an injury had been sustained as a result of the tortious act of

       another. Id. When ruling on a motion to dismiss, the court must limit its

       review to the face of the pleadings. Schlosser v. Bank of W. Ind., 589 N.E.2d

       1176, 1178 (Ind. Ct. App. 1992).


[16]   Although Grady avers now that “it was not until mid to late 2015 that he began

       to suspect that a fraud had taken place[,]” Br. of Appellant at 17, his complaint

       alleges only that he was induced to sign the allegedly fraudulent quitclaim deed

       in 2010. See App. of Appellant at 15. Thus, on its face, the complaint does not

       allege facts that would toll the statute of limitations from beginning to run in

       2010. Grady could have amended his complaint within ten days to plead facts

       in avoidance of the statute of limitations. Ind. Trial Rule 12(B); Chenore, 56

       N.E.3d at 126. The opportunity to amend is automatic. See Platt v. State, 664

       N.E.2d 357, 361 (Ind. Ct. App. 1996), trans. denied, cert. denied, 520 U.S. 1187

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020   Page 11 of 14
       (1997). Instead, he filed a notice of appeal and pursued this appeal,6 during

       which he has for the first time alleged that his complaint was filed within six

       years of his discovery of the fraud. But limiting our review to the facts alleged

       in Grady’s complaint and accepting them as true, the statute of limitations has

       run, and the trial court did not err in dismissing the complaint.


                                        B. Pleading Requirements
[17]   Although the complaint was properly dismissed because of the statute of

       limitations, we briefly address the other ground on which the Dekko

       Foundation Defendants moved for dismissal. Under Indiana Trial Rule 9(B),

       “In all averments of fraud or mistake, the circumstances constituting fraud or

       mistake shall be specifically averred. Malice, intent, knowledge, and other

       conditions of mind may be averred generally.” This means that, generally, “to

       allege fraud sufficiently, the pleadings must state the time, the place, the

       substance of the false representations, the facts misrepresented, and

       identification of what was procured by fraud.” Kapoor v. Dybwad, 49 N.E.3d

       108, 120 (Ind. Ct. App. 2015) (quotation omitted), trans. denied. A pleading




       6
        Although not raised by the parties, we note that Grady indicated in his Notice of Appeal that he was
       appealing from a final judgment as defined by Appellate Rule 2(H). However, from the record before us, it
       would appear that the case is still active as against the Kruse Foundation and Dean Kruse, as no dispositive
       motions have been filed and granted as to those parties. Thus, although the Kendallville Bank and Trust and
       Judge Kirsch had been previously dismissed, the order dismissing the Dekko Foundation Defendants did not
       dispose of all claims as to all parties, nor does it meet the criteria of subdivisions 2 through 5 of Rule 2(H) for
       being considered a final judgment.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020                     Page 12 of 14
       which fails to comply with the specificity requirements of Trial Rule 9(B) does

       not state a claim upon which relief can be granted. Id.


[18]   Grady’s complaint alleges:


               [T]he Defendants, by false representations as to the financial
               condition of the Kendallville Bank and Trust and the interests in
               the shares/stocks/interests in his name, induced [him] to sign a
               blank “Quit Claim Deed” to accept zero amount of the stock
               instead of the amount he was entitled to[.]


       App. of Appellant at 15. He does not, however, state which of the defendants

       was alleged to have made fraudulent representations, the method used to make

       the representations or the nature of what was represented, or how, even if he

       was fraudulently induced to sign a quitclaim deed, that resulted in his loss of

       shares. “[A] plaintiff claiming fraud must fill in a fairly specific picture of the

       allegations in the complaint because Rule 9(B) requires some means of injecting

       precision and some measure of substantiation[.]” State ex rel. Harmeyer v. Kroger

       Co., 114 N.E.3d 488, 495 (Ind. Ct. App. 2018) (cleaned up), trans. denied.

       Grady’s complaint does not paint a “fairly specific picture” of what occurred

       and does not provide defendants with sufficient information to enable them to

       prepare a defense to Grady’s claim of fraud. As with the statute of limitations,

       Grady would have been permitted to amend his complaint to plead with more

       specificity but eschewed that opportunity in favor of an immediate appeal.

       Grady’s complaint did not meet the specificity requirement of Trial Rule 9(B)

       and the trial court did not err in dismissing the complaint on this basis.



       Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020   Page 13 of 14
                                              Conclusion
[19]   The trial judge was not required to recuse himself and properly dismissed

       Grady’s complaint for failure to state a claim upon which relief could be

       granted against the Dekko Foundation Defendants. The judgment of the trial

       court is affirmed.


[20]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-591 | December 29, 2020   Page 14 of 14